Judg-. ment, Supreme Court, New York County, entered on May 12, 1972, unanimously affirmed, without costs and without disbursements: .Order, Supreme Court, New York County, entered on July 25,. 1972, denying • defendant-appel- -. Iant’s motion for payment of fees, and expenses in order.' to prosecute this appeal, unanimously reversed; on the law, the facts - and in the exercise of discretion, without costs and- without disbursements, the motion granted, and. defendant awarded a counsel fee in the sum of $2,500. The order of this court entered on December 19, 1972, is vacated. The counsel fee awarded is based upon the limited' scope of the appeal presented to this court. The record does not support Special Term’s conclusion that the trial court “ considered ’ the possibility of an appeal” when it made an award of counsel fees following the trial. Concur — Stevens, P. J., Markewieh, Kupferman and Capozzoli, JJ. [40 A D 2d 971.];